In an action to recover damages for medical malpractice, the plaintiff Marlene Spence appeals from an order of the Supreme Court, Queens County (Flug, J.), dated January 26, 2001, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (5) and (7) and General Municipal Law § 50-e.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint against the defendant New York City Health and Hospitals Corporation sued herein as Queens General Hospital (hereinafter NYCHHC) since it was without authority to permit the filing of a late notice of claim against NYCHHC beyond the expiration of the statute of limitations (see, Pierson v City of New York, 56 NY2d 950).
The appellant’s remaining contention is without merit. Santucci, J.P., Altman, Florio, H. Miller and Cozier, JJ., concur.